Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 09/06/2022. 
Claims 1-4 are presented for examination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sheesley “US 2018/0312296 A1” (Sheesley) in view of Reuter et al. “US 10,925,390 B2” (Reuter).
Regarding Claim 1:  A system for the transportation, storage and inventory of a multitude of commodities, said system comprising: 
an open frame rack, said open frame comprising (at least see Sheesley Abstract; Fig. 1):
a plurality of side rails having an I-beam configuration (at least see Sheesley Abstract; Fig. 1; [0019]); 
a plurality of end rails (at least see Sheesley [0003]);
a plurality of pin posts connecting said plurality of side rails to said plurality of end rails, said plurality of pin posts having a top end and a bottom end, and wherein said plurality of side rails are perpendicular to said plurality of end rails (at least see Sheesley [0026]);
a plurality of plates, each of said plates attached to said top end and said bottom end of each of said plurality of pin posts, said plate attached to said top end having an aperture thereon (at least see Sheesley [0025]-[0034]); and
a plurality of cross beams between said plurality of side rails (at least see Sheesley [0008] and [0018] and [0029]); and
Sheesley disclose the claimed invention but fails to explicitly discoes a closed frame rack slidably attached to said open frame rack. However,  Reuter disclose this (at least see Reuter 3:22-56 and 5:13-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Reuter’s teachings in Sheesley’s PROJECT MATERIAL STORAGE AND TRANSPORTATION DEVICE AND SYSTEM enabled, for the advantage of better handling and avoid damaging during handline.
Regarding Claim 2:  The system for the transportation, storage and inventory of a multitude of commodities, as recited in claim 1, further comprising sleeves slidably attached to said plurality of pin posts, said sleeves having an area for placing indicia of identifying information (at least see Sheesley Abstract; Fig. 1; [0019]).
Regarding Claim 3:  The system for the transportation, storage and inventory of a multitude of commodities, as recited in claim 2, further comprising a protective case releasably attached to one of said plurality of end rails, said protective case for transportation of documentation (at least see Sheesley [0005]).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sheesley “US 2018/0312296 A1” (Sheesley) in view of Reuter et al. “US 10,925,390 B2” (Reuter) in further view of Du Toit et al. “US 2013/0032507 A1” (Du). 
Regarding Claim 4:  The system for the transportation, storage and inventory of a multitude of commodities, as recited in claim 3, further comprising radio-frequency identification (RFID) tags (at least see Due Abstract; Figs. 11-14; [0196] ).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Reuter’s teachings in Du’s PROJECT MATERIAL STORAGE AND TRANSPORTATION DEVICE AND SYSTEM enabled, for the advantage of better handling and avoid damaging during handline.
Response to Arguments
Applicant's arguments filed 11/29/2008 have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues in substance:
Argument: 
Applicant respectfully submits the submitted Declaration establishes that the subject matter disclosed in the cited reference was obtained directly or indirectly from the inventor in the instant, above-referenced patent application. As such, Applicant further respectfully submits the cited reference is not prior art under 35 U.S.C. § 102(b)(2)(A).
In response, the Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Sheesley “US 2018/0312296 A1” (Sheesley) is qualify under 35 U.S.C 102(a)(1)  that is published before one year has been unpatentable.  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627